Exhibit 21.1 List of Subsidiaries 1. Essex Portfolio, L.P., a California limited partnership 2. Essex Management Corporation, a California corporation 3. Essex Palisades Facilitator, a California limited partnership 4. Essex Sunpointe Limited, a California limited partnership 5. Essex Mirabella Marina Apartments, L.P., a California limited partnership 6. Essex San Ramon Partners L.P., a California limited partnership 7. Essex Fidelity I Corporation, a California corporation 8. Essex Camarillo Corporation, a California corporation 9. Essex Camarillo L.P., a California limited partnership Essex Meadowood, L.P., a California limited partnership Essex Bunker Hill, L.P., a California limited partnership Essex Treetops, L.P., a California limited partnership Essex Bluffs, L.P., a California limited partnership Essex Huntington Breakers, L.P., a California limited partnership Essex Stonehedge Village, L.P., a California limited partnership Essex Bridle Trails, L.P., a California limited partnership Fountain Court Apartment Associates, L.P., a Washington limited partnership Essex Inglenook Court, LLC, a Delaware limited liability company Essex Wandering Creek, LLC, a Delaware limited liability company Essex Columbus, L.P., a California limited partnership Essex Lorraine, L.P., a California limited partnership Essex Glenbrook, L.P., a California limited partnership Essex Euclid, L.P., a California limited partnership Richmond Essex L.P., a California limited partnership Essex Wilshire, L.P., a California limited partnership Essex Wynhaven, L.P., a California limited partnership Jackson School Village, L.P. a California limited partnership Mt. Sutro Terrace Associates Ltd., a California limited partnership Essex Carlyle, L.P., a California limited partnership Essex Dupont Lofts, L.P., a California limited partnership ESG Properties I LLC, a Delaware limited liability company Lineberry Sammamish, LLC, a Washington limited liability company Essex Cochran, L.P., a California limited partnership Essex Kings Road, L.P., a California limited partnership Essex Le Parc, L.P., a California limited partnership Essex Monterey Villas, L.P., a California limited partnership Essex Monterey Villas, LLC, a Delaware limited liability company Essex Jaysac Tasman, L.P., a California limited partnership JMS Acquisition, LLC, a Delaware limited liability company Western Blossom Hill Investors, a California limited partnership Western Los Gatos I Investors, a California limited partnership Western Highridge Investors, a California limited partnership Western San Jose III Investors, a California limited partnership Western Riviera Investors, a California limited partnership Western Palo Alto II Investors, a California limited partnership Irvington Square Associates, a California limited partnership Western Seven Trees Investors, a California limited partnership Western Las Hadas Investors, a California limited partnership San Pablo Medical Investors, LTD, a California limited partnership Gilroy Associates, a California limited partnership The Oakbrook Company, a Ohio limited partnership Pine Grove Apartment Fund, LTD, a California limited partnership Valley Park Apartments, LTD, a California limited partnership Fairhaven Apartment Fund, LTD, a California limited partnership K-H Properties, a California limited partnership Villa Angelina Apartment Fund, LTD, a California limited partnership Essex Camarillo Oaks 789, L.P., a California limited partnership Essex Emerald Ridge, L.P., a California limited partnership Essex Evergreen Heights, L.P., a California limited partnership Essex Sammamish View, L.P., a California limited partnership Essex Wharfside Pointe, L.P., a California limited partnership Essex CAL-WA, L.P., a California limited partnership Essex Marina City Club, L.P., a California limited partnership Essex Fountain Park Apartments, L.P., a California limited partnership Essex SPE, LLC, a Delaware limited liability company Essex MCC, LLC, a Delaware limited liability company Essex FPA, LLC, a Delaware limited liability company Essex Excess Assets TRS, Inc., a Delaware corporation Essex The Pointe, L.P., a California limited partnership Essex Tierra Vista, L.P., a California limited partnership EMC SPE, LLC, a Delaware limited liability company Essex Apartment Value Fund II, L.P., a Delaware limited partnership Essex VFGP II, L.P., a Delaware limited partnership Essex Vista Belvedere, L.P., a California limited partnership Essex Carlmont Woods Apartments, L.P., a California limited partnership Essex Harbor Cove Apartments, L.P., a California limited partnership Essex Parcwood Apartments, L.P., a California limited partnership Essex Marbrisa Long Beach, L.P., a California limited partnership Essex Regency Tower Apartments, L.P., a California limited partnership Essex Marina City Club, LLC, a Delaware limited liability company Essex Northwest Gateway, LLC, a Delaware limited liability company Essex VFGP II, Inc., a Delaware corporation Essex Lake Merritt, Inc., a California corporation Essex Brighton Ridge, L.P., a California limited partnership Essex Canyon Pointe, L.P., a California limited partnership Essex Tower 801 Apartments, L.P., a California limited partnership Essex Echo Ridge Apartments, L.P., a California limited partnership Essex Morning Run Apartments, L.P., a California limited partnership Essex Enclave Apartments, L.P., a California limited partnership Essex Fairwood Pond, L.P., a California limited partnership Park Hill, LLC, a Washington limited liability company Essex Park Boulevard, L.P., a California limited partnership MDR Tower, LLC, a Delaware limited liability company Essex NBN SPE, LLC, a Delaware limited liability company Essex Gateway Management, LLC, a California limited liability company Essex Eastridge, Inc., a California corporation Essex Tracy Development, Inc., a California corporation Essex Property Financial Corporation, a California corporation Northwest Gateway Apartments, L.P., a California limited partnership Essex Eastlake Union, L.P., a California limited partnership Essex Radford, L.P., a California limited partnership Essex Davey GlenApartments, L.P., a California limited partnership Essex Renaissance Apartments, L.P., a California limited partnership Essex Topanga Canyon, L.P., a California limited partnership Essex Alderwood Park Apartments, L.P., a California limited partnership Essex View Pointe, LLC, a Delaware limited liability company Essex Alamo, LLC, a Delaware limited liability company Essex Broadway, LLC, a Washington limited liability company View Pointe Homeowners Association, a Washington corporation Essex HGA, LLC, a Delaware limited liability company Essex Hillsdale Garden Apartments, L.P., a California limited partnership Essex Camino Ruiz Apartments, L.P., a California limited partnership Essex Harvest Park Apartments, L.P., a California limited partnership Belmont Affordable Partners, L.P., a California limited partnership Essex Chestnut Apartments, L.P., a California limited partnership Essex Canyon Oaks Apartments, L.P., a California limited partnership Essex Coldwater Canyon Apartments, L.P., a California limited partnership Essex Esplanade, L.P., a California limited partnership Pacific Western Insurance, LLC, a Hawaii limited liability company Essex Moorpark Apartments, L.P., a California limited partnership Western Mountain View II Investors, a California limited partnership Western San Jose IV Investors Limited Partnership, a California limited partnership Essex Berkeley 4th Street, L.P., a California limited partnership Newport Beach North, LLC, a Delaware limited liability company Essex Internet Realty Partners, G.P., a California general partnership Essex Summerhill Park, L.P., a California limited partnership Essex Skyline, L.P., a California limited partnership Essex San Fernando, L.P., a California limited partnership Essex Eagle Rim, L.P., a California limited partnership Essex Hillcrest Park, L.P., a California limited partnership Essex The Commons, L.P., a California limited partnership Essex Derian, L.P., a California limited partnership Essex Bella Villagio, L.P., a California limited partnership Essex NoHo Apartments, L.P., a California limited partnership Essex Hillsborough Park, L.P., a California limited partnership Essex Santee Court, L.P., a California limited partnership Essex City View, L.P., a California limited partnership Essex Courtyard, L.P., a California limited partnership Essex Corbella, L.P., a California limited partnership Essex Anavia, L.P., a California limited partnership Essex Waterford, L.P., a California limited partnership Essex 416 on Broadway, L.P., a California limited partnership RP/Essex Skyline Holdings, LLC, a Delaware limited liability company Essex Valley Village Magnolia, LLC, a Delaware limited liability company Essex Queen Anne, LLC, a Delaware limited liability company
